Title: From Thomas Jefferson to Paul Cahierre, 15 June 1789
From: Jefferson, Thomas
To: Cahierre, Paul



Sir
Paris June 15. 1789.

I have duly received your favor of the 9th. instant. My Congé is not yet arrived, but I have every possible reason to expect it every hour, insomuch that I do not despair of being able to take my passage in the Baltimore ship. However lest I should not, I inclose you two letters the one to the French Consul at Baltimore, with whom I am particularly acquainted, the other to a Mr. Curson, these being the only persons at that place with whom I am sufficiently acquainted to take that liberty. My daughters will join me in regretting very sincerely should the delay of my Congé prevent our having the pleasure of Mrs. Cahiere’s company to America. But I hope I shall still receive it in time. The moment I receive it I will give you notice of it, if you be not gone. I have the honour to be with great consideration Sir Your most obedt. humble servt.,

Th: Jefferson

